              Case 8:20-cv-00676-GLS Document 38 Filed 05/24/21 Page 1 of 8


                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                      (Southern Division)


     YESENIA E. GOMEZ OSORIO,

                  Plaintiff,                           Civil Action No. GLS 20-676

         v.


     5 STAR CLEANING SERVICE, LLC, et al.,

                  Defendants.



                               MEMORANDUM OPINION AND ORDER

         Pending before this Court is a letter from Defendants 5 Star Cleaning Service, LLC, and

Maria Suazo, (“Defendants”), in which the Defendants seek leave to file a Counterclaim. (ECF

No. 36). This Court will construe the letter as a motion for leave to file a counterclaim.

(“Defendants’ Motion”). The Court has reviewed Defendants’ Motion, a letter from Yesenia E.

Gomez Osorio (“Plaintiff”) in opposition thereto, and relevant case law. The issues having been

fully briefed, no hearing is necessary. Local Rule 105.6 (D. Md. 2018). For the reasons set forth

herein, the Court DENIES the Defendants’ Motion.

I.       BACKGROUND

         On March 12, 2020, the Plaintiff filed her Complaint against the Defendants to recover

damages for unpaid wages pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201

et seq., the Maryland Wage and Hour Law (“MWHL”), Md. Code Ann., Lab. & Empl. §§ 3-401,

et seq., the Montgomery County Minimum Wage Law (“MCMWL”), Montgomery Cnty. Code

§§27-67, et seq., and the Maryland Wage Payment and Collection Law (“MWPCL”), Md. Code

Ann., Lab. & Empl. §§ 3-501, et seq. (ECF No. 1). Plaintiff alleges that she worked as a driver

                                                1
          Case 8:20-cv-00676-GLS Document 38 Filed 05/24/21 Page 2 of 8



and a maid for the Defendants’ cleaning service from in or about September 2014 until January

16, 2020. During that time, Defendants allegedly failed to pay her the minimum wage or the

requisite overtime wage for the true number of hours that she worked. (Id., pp. 4-6). Plaintiff

seeks monetary damages, liquidated damages, treble damages, reasonable attorney’s fees and

costs, and pre-judgment and post-judgment interest. (Id., p. 7).

       On April 22, 2020, Defendants timely filed their Answer. (ECF No. 7). Defendants did

not assert any counterclaims in the Answer. (Id.). After the parties consented to the assignment

of this case to the undersigned, the initial Scheduling Order issued. (ECF Nos. 14, 17). During a

Fed. R. Civ. P. 16 telephone conference, the parties requested a stay of discovery so that the parties

could pursue early mediation. Also during that Rule 16 conference, the Defendants made the Court

aware that they would be seeking leave to file a counterclaim, if unable to reach a settlement. The

Court deferred consideration of the propriety of filing a counterclaim pending mediation. (ECF

Nos. 25, 32).

       After the parties were unable to resolve this matter via settlement, the parties filed a Joint

Status report in which they sought to amend the Scheduling Order. Defendants also reiterated their

request for leave to file counterclaims. (ECF No. 32). Following a status conference on February

9, 2021, the Court granted the request to amend the Scheduling Order, and granted Defendants’

request to brief whether they could file a counterclaim. (ECF Nos. 34, 35).

       On March 9, 2021, Defendants filed the present motion. Defendants seek to advance three

state law counterclaims, for: (1) tortious interference with contractual relations; (2) tortious

interference with prospective advantage; and (3) defamation. These proposed counterclaims allege

that while Plaintiff was employed with 5 Star, she successfully solicited approximately twenty of

the Defendants’ customers, by: (a) offering to provide the same cleaning services; and (b) falsely



                                                  2
          Case 8:20-cv-00676-GLS Document 38 Filed 05/24/21 Page 3 of 8



misrepresenting to Defendants’ customers, inter alia, that she was fired and was owed a substantial

amount of money in back wages.           Defendants contend that Plaintiff’s actions cost them

approximately 20-25% of their customer base. (Defendants’ Motion, p. 1). Defendants generally

argue that Fed. R. Civ. P. 18(a) allows them to join their state law counterclaims “as independent

or alternative claims” because Plaintiff is an opposing party. Defendants also assert that Rule 18

has been amended to “state clearly as a comprehensive proposition that a party asserting a claim .

. . may join as many claims as he has against an opposing party.” Last, Defendants contend that

courts in Maryland “have long held” that there is a “philosophy of great liberality,” by which

joinder of claims is “strongly encouraged” to avoid “multiplicity of litigation and possible claims

of res judicata.” (Defendant’s Motion, p. 2). To support their argument, Defendants rely

principally on Noland Co., Inc. v Graver Tank & Mfg. Co., 301 F.2d 43, 49-51 (4th Cir. 1962),

and Lanier Bus. Prods. v. Graymar Co., 342 F. Supp. 1200 (D. Md. 1972).

       On March 22, 2021, Plaintiff opposed Defendants’ Motion by advancing three arguments.

First, Plaintiff maintains that this Court lacks jurisdiction over these proposed counterclaims

because they are not compulsory, i.e., they rest on “an entirely different set of facts and laws.”

(ECF No. 37) (“Opposition,” p. 1). Second, Plaintiff avers that the Court should not permit

Defendants to file permissive counterclaims, as there is no independent jurisdictional basis for this

Court to adjudicate them. (Id., pp. 1-2). Third, Plaintiff contends that for public policy reasons,

some courts have been reluctant to allow employers sued for FLSA violations to bring

counterclaims against the plaintiff employee for damages.          Thus, this Court should deny

Defendants request. Plaintiff’s arguments rely on Fed. R. Civ. P. 13, and case law related thereto,

and related to the FLSA. (Id., p. 2).




                                                 3
         Case 8:20-cv-00676-GLS Document 38 Filed 05/24/21 Page 4 of 8



II.    COMPULSORY AND PERMISSIVE COUNTERCLAIMS

       Pursuant to Fed. R. Civ. P. 13, a counterclaim is either compulsory or permissive. As is

relevant here, Rule 13(a) defines a compulsory counterclaim as one that “arises out of the

transaction or occurrence that is the subject matter of the opposing party’s claim.” Federal courts

have ancillary jurisdiction over compulsory counterclaims and no independent basis of jurisdiction

is necessary to entertain them. Painter v. Harvey, 863 F.2d 329, 331 (4th Cir. 1988).

       If a counterclaim is permissive, a party may assert it. See Fed. R. Crim. P. 13(b). A

permissive counterclaim: (a) is not compulsory; (b) does not “arise [] out of the [same] transaction

or occurrence” as the original claim; and (c) does not “derive from a common nucleus of operative

fact” as the original claim. Williams v. Long, 558 F. Supp. 2d 601, 603 n.1. (D. Md. 2008). Thus,

in order for a federal court to entertain a permissive counterclaim, an independent jurisdictional

basis must exist for that counterclaim. Id.

       The Fourth Circuit has articulated a four-factor test for determining whether a counterclaim

is permissive or compulsory:

       (1) Are the issues of fact and law raised in the claim and counterclaim largely the same?
       (2) Would res judicata bar a subsequent suit on the party's counterclaim, absent the
       compulsory counterclaim rule? (3) Will substantially the same evidence support or refute
       the claim as well as the counterclaim? and (4) Is there any logical relationship between the
       claim and counterclaim?


Painter, 863 F.2d at 331. In addition, “a court need not answer all of these questions in the

affirmative for the counterclaim to be compulsory. Rather, the tests are less a litmus, more a

guideline.” Painter, supra, at 331 (citations omitted).

III.   ANALYSIS

       The Defendants contend that joinder of its counterclaims is proper. This Court disagrees.

       Applying the Painter test, the Court first finds that the issues of fact and law raised in


                                                 4
          Case 8:20-cv-00676-GLS Document 38 Filed 05/24/21 Page 5 of 8



Plaintiff’s complaint and the proposed counterclaims are not “largely the same.”                Plaintiff

advances claims under the FLSA, the MWHL, and the MWPCL, whereas Defendants’ proposed

counterclaims involve tortious interference with contractual relations, tortious interference with

prospective advantage, and defamation. The claims and counterclaims seek relief under different

laws that raise distinct theories of damages. In addition, Plaintiff’s factual allegations are that

Defendants failed to pay her minimum wages and overtime wages for work that she performed as

a driver and a maid. Thus, at their core, Plaintiff’s claims require the development of facts related

to the dates and hours that Plaintiff worked for Defendants and how much she was paid for that

work.    In contrast, Defendants’ proposed claims seek damages related to lost business

opportunities and revenues, and alleged defamatory statements. These claims require development

of facts that are factually distinct from and irrelevant to the question of whether the Plaintiff was

paid wages owed based on hours worked.

        Second, the Court does not find that res judicata would bar a subsequent suit on

Defendants’ counterclaims. In Maryland, res judicata may preclude a subsequent claim if three

elements are satisfied:

        (1) The parties in the present litigation are the same or in privity with the parties to the
        earlier litigation; (2) the claim presented in the current action is identical to that determined
        or that which could have been determined in the prior litigation; and (3) there was a final
        judgment on the merits in the prior litigation.


R & D 2001, LLC v. Rice, 938 A.2d 839, 848 (Md. 2008). While the first and third elements would

likely be satisfied, it is the second element that would not be satisfied. As stated earlier, Plaintiff’s

FLSA and other wage-related claims are not identical to Defendants’ proposed counterclaims.

Thus, a resolution of Plaintiff’s wage-related claims have no effect on any subsequent litigation.

        Third, Plaintiff’s claims and Defendants’ proposed counterclaims will not require the



                                                   5
          Case 8:20-cv-00676-GLS Document 38 Filed 05/24/21 Page 6 of 8



presentation of the same evidence. The Complaint suggests that Plaintiff’s evidence would consist

of testimony and records that reflect the hours worked and the compensation she received. In

contrast, the Defendants would rely on evidence regarding the customers that Plaintiff allegedly

solicited, records related to the business’ revenue, and testimony. Thus, the Court does not find

that the same evidence will refute or support Plaintiff’s claims and the Defendants’ proposed

counterclaims.

       As for the fourth inquiry, whether there is a logical relationship between the claim and the

counterclaim, I find that there is none beyond the employer-employee relationship.               This

relationship is insufficient by itself to make the proposed counterclaims compulsory. Holdings

from other courts in this district are the same. See Holden, et al., v. Bwell Healthcare, Inc., Civ.

No. SAG 19-760, 2020 WL 1285505, at *4 (D. Md. Mar. 18, 2020) (In an FLSA, MWHL, and

MWPCL case, dismissal required of defendant’s permissive counterclaims that alleged Plaintiff’s

tortious interference with contractual relationship by poaching defendant’s clients); Ramirez v.

Amazing Home Contractors, Inc., Civ. No. JKB 14-2168, 2014 WL 6845555, at *4 (D. Md. Nov.

25, 2014) (In an FLSA, MWHL, and MWPCL action, dismissal required of defendant’s permissive

counterclaim for fraud that lacked an independent basis for federal jurisdiction); Carroll v. Dan

Rainville & Assocs., Inc., Civ. No. SAG 17-849, 2014 WL 4777706, at *3 (D. Md. Oct. 23, 2007)

(In an FLSA, MWHL, MWPCL suit, applying the Painter test required court to dismiss

defendant’s breach of contract and other state law tort counterclaims related to alleged interference

with Defendant’s business due to their lack of compulsory nature); Sigala, et al., v. ABR of Va.,

Inc., Civ No. GJH 15-1779, 2016 WL 1643759, at *4 (D. Md. Apr. 21, 2016) (in an FLSA,

MWHL, MWPCL case, dismissal required of defendant’s counterclaims of fraud and property

theft that did not “arise out of the same transaction or occurrence as plaintiff’s claims”); Williams,



                                                  6
           Case 8:20-cv-00676-GLS Document 38 Filed 05/24/21 Page 7 of 8



supra, 558 F.Supp.2d at 606 (In an FLSA, MWHL, MWPCL matter, application of the Painter

test required court to dismiss defendant’s counterclaims for breach of contract, breach of fiduciary

duty, and invasion of privacy as permissive). In addition, two of these courts have also found that

federal courts are reluctant to “permit an employer to file counterclaims in FLSA suits for money

the employer claims the employee owes . . . or for damages the employee’s tortious conduct

allegedly caused.” Ramirez, supra, at *4 (quoting Martin v. PepsiAmericas, Inc., 628 F.3d 738,

740 (5th Cir. 2010); see also Yassa v. EM Consulting Grp., Inc., 261 F. Supp. 3d 564, 566 (D. Md.

2017).

         The cases cited to by Defendants are inapposite. Noland, supra, a case that is almost 60

years-old, involved an appeal related only to Fed. R. Civ. P. 14, and whether the district court

could dispose of a third party plaintiff’s indemnification claim against a third party defendant in a

breach of contact scenario. 301 F.2d at 49-51. There is no mention of compulsory or permissive

joinder, and any reference to the general objectives of third-party procedure is dicta at best, and

more likely irrelevant. Lanier, a case that is almost 50 years-old, involved the parties’ dispute over

payment for goods and services, as well as antitrust and Sherman Act violations. The opinion in

Lanier includes very little description of the facts underpinning the case. 342 F. Supp. at 1201. In

addition, unlike here, the Lanier court’s jurisdiction was based on diversity of citizenship. Id. The

plaintiff in Lanier moved to strike certain parties and their counterclaims, which the court analyzed

under Fed. R. Civ. P. 18(a), 19, and 20. Thus, the case principally involved questions of

permissive and required joinder of parties, and it is clear that the court’s reference to “the broadest

possible scope of action” and avoidance of multiplicity of action is dicta. Id. at 1203.

IV.      CONCLUSION

         In sum, Defendants’ proposed counterclaims do not satisfy the four-factor Painter test.



                                                  7
          Case 8:20-cv-00676-GLS Document 38 Filed 05/24/21 Page 8 of 8



 Thus, the Court finds that these counterclaims are permissive, and there is no independent basis

 for this Court to exercise jurisdiction. In the absence of subject matter jurisdiction over these

 counterclaims, Defendants’ Motion, ECF No. 36, is DENIED.



Dated: May 24, 2021                                                /s/
                                                     The Honorable Gina L. Simms
                                                     United States Magistrate Judge




                                                8
